Citation Nr: 1543903	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-29 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for levoscoliosis of the lumbar spine. 

2.  Entitlement to an initial compensable disability rating for a left knee strain. 

3.  Entitlement to an initial compensable disability rating for a right knee strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to December 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.

This claim was previously before the Board in April 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Levoscoliosis of the lumbar spine is characterized by complaints of pain, but no functional impairment.

2.  The left knee strain is characterized by complaints of pain, but no functional impairment.

3.  The right knee strain is characterized by complaints of pain, but no functional impairment.






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for levoscoliosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for an initial compensable evaluation for a left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for an initial compensable evaluation for a right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claims arise from disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records have been obtained and associated with the claims file.  The Veteran wrote in April 2009 that his only treatment to date had been through VA.  However, he indicated at the November 2010 hearing that he had not had treatment through VA.    The Veteran was provided a VA examination in February 2008, the report of which has been associated with the claims file.  The examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran did not return a release form sent in May 2013 in order for VA to request his private treatment records, and he was scheduled for a VA examination in July 2013 for which he did not appear.  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as treatment records.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Increased Evaluations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases involving joints rated on the basis of limitation of motion, it must be considered whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).  

When rating joints, painful motion is an important factor of disability.  Painful motion with joint pathology is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, pain alone is not a disability and pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform working movements of the body with normal excursion, strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App.32 (2011).  

A.  Levoscoliosis of the Lumbar Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Veteran had a VA examination in February 2008 at which he reported intermittent sharp back pain that lasted one to two hours and occurred at least twice a month.  The pain were precipitated by increased activity, and he did not report incapacitating episodes.  There was not any spinal ankylosis and motor, sensory and reflex examinations were normal.  Range of motion of the lumbar spine was flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  This was pain free.  The Veteran testified at the November 2010 hearing that he had back pain four to five times a week, and that his job, which required bending over and lifting up to 50 pounds, exacerbated it.

The Veteran is not entitled to a compensable evaluation since his range of motion was within normal limits and the record does not show muscle spasm or guarding.  Further, the minimal levoscoliosis is not shown as due to muscle spasm or guarding.  

Diagnostic Code 5243 for intervertebral disc syndrome is not applicable because the record does not show that the Veteran has been diagnosed with intervertebral disc syndrome or that he has had incapacitating episodes requiring bedrest prescribed by a physician.  See 38 C.F.R. § 4.71a.

Because the Veteran's pain complaints are not shown to produce any functional impairment, that complaint will not serve to support a minimal compensable evaluation.  In this regard, the Board notes the case was remanded to seek any treatment records and to examine the Veteran to better gauge his complaint.  The record does not show the Veteran cooperated with the endeavor.  As no functional impairment is demonstrated, an increased rating is denied.  

B.  Knee Strains

Normal range of motion of the knee is from 0 degrees extension to 140 degrees in flexion.  38 C.F.R. § 4,71a Plate II.  
Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

At the February 2008 VA examination there was snapping and popping of the knees with range of motion, and there was no ankylosis of the knees.  The Veteran reported discomfort with weight bearing activities such as playing basketball or running and that the right knee gave out around once a month.  Range of motion of the knees was flexion to 140 degrees and extension to 0 degrees.  There was no loss of range of motion with repetitive movement due to fatigue, and the examiner noted minimal difficulty with deep knee bending.  There was no limitation in walking, and the Veteran could stand for six to eight hours at a time.  X-rays of the knees were normal.  The Veteran testified at the November 2010 hearing that both of his knees hurt.

The evidence does not show that the Veteran has left or right knee ankylosis; dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint; impairment of the tibia and fibula; and genu recurvatum.  Therefore, ratings under Diagnostic Codes 5256, 5258, 5262, and 5263 are not for consideration.  See 38 C.F.R. § 4.71a.  

The Veteran does not qualify for compensable evaluations for his knees based on Diagnostic Code 5257.  There have not been complaints or findings of instability regarding the left knee.  While the Veteran complained of the right knee giving out, on examination there was not any laxity.  Therefore, the Veteran does not qualify for a compensable evaluation for either knee based on having slight recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

At the VA examination, range of motion of the knees was flexion to 140 degrees and extension to 0 degrees.  Therefore, he does not qualify for compensable evaluations for limitation of flexion or extension in either knee because flexion has not been limited to 45 degrees and extension has not been limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Veteran is competent to report that he has pain in his knees, but as indicated already, pain itself is not a disability, and the evidence here fails to show any functional impairment.  As noted above, there was no loss of motion with repetitive movement due to fatigue, weakness, lack of endurance, or incoordination.  As also noted, the Veteran failed to report for examination that could have demonstrated current disability, and he did not respond to the request aimed at obtaining records as may reveal functional impairment.  In these circumstances, an increased rating is denied.   



C.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran does not have additional service-connected disabilities.  There are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009), since the Veteran said at the November 2010 Board hearing he indicated that he was employed. 

ORDER

An initial compensable evaluation for levoscoliosis of the lumbar spine is denied.

An initial compensable evaluation for a left knee strain is denied.

An initial compensable evaluation for a right knee strain is denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


